DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/256,831 filed on December 29, 2020 and the Request for continued examination (RCE) presented on August 11, 2022, amendment presented on October 03, 2022, which amends claims 1, 7, 12 and 18 and presents arguments, is hereby acknowledged. Claims 1-22 and 25-26 are pending and subject to examination.

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 10/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
      On pages 10-16 of the response filed October 03, 2022, Applicant’s addresses the 35 U.S.C. 103 rejection made on the September 7, 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejection under 35 U.S.C. 103, have been fully considered.



35 USC § 112(a) Claim Rejections
   Applicant’s claim amendment and arguments, filed in the response dated October 03, 2022 regarding the rejections of claims 1-22 under 35 USC 112(a) have been fully considered and are persuasive. All outstanding rejections of claims 1-22 under 35 USC 112(a) are hereby withdrawn.

35 USC § 112(b) Claim Rejections
   Applicant’s claim amendment and arguments, filed in the response dated October 03, 2022 regarding the rejections of claims 1-22 under 35 USC 112(b) have been fully considered and are persuasive. All outstanding rejections of claims 1-22 under 35 USC 112(b) are hereby withdrawn.

35 USC § 103 Claim Rejections
      On page 13, Applicant respectfully submits that that each of claims 1-22, 25, and 26 recites subject matter that is not disclosed or suggested in Brand and Ho, when viewed individually or in combination.
      On pages 17-18, Applicant respectfully submits that a Brand and Ho, individually or in combination, fails to disclose or suggest, at least, "establishing data streams with the plurality of transmission endpoints over different protocols via the plurality of data links," and "while preserving the same data streams that were established with the plurality of transmission endpoints for streaming the data, wherein the new transmission endpoint supports a protocol different from the different protocols over which the data streams are established with the plurality of transmission endpoints," as recited in amended claim 1 have been fully considered.
  Examiner is persuaded that a Brand and Ho, individually or in combination, fails to disclose or suggest, at least, "establishing data streams with the plurality of transmission endpoints over different protocols via the plurality of data links;" and " wherein the new transmission endpoint supports a protocol different from the different protocols over which the data streams are established with the plurality of transmission endpoints," as recited in amended claim 1.
   However, a Brand and Ho, individually or in combination discloses or suggests, at least, "while preserving the same data streams that were established with the plurality of transmission endpoints for streaming the data”,
   Specifically, the examiner cited prior art reference “Ho” teaches "while preserving the same data streams that were established with the plurality of transmission endpoints for streaming the data”,
    Ho describes initiating a new data communication connection (e.g. data link) with new receiver device such as end-points device (e.g. new transmission endpoint)  which support other protocol such as UDP protocol instead of TCP protocol  according to changes in average throughput, latency, etc. (e.g. changing condition) between link on the path between client device and receiver device such as end-points device (e.g. transmission endpoint) while maintaining same information regarding communication sessions (e.g. same data streams), maintaining data characterizing (e.g. established for streaming the data) one or more current or previous data communication connections traversing the data channel (Ho:[paragraph 0019, 0086, 0091-0093, 0107]).
  However, Examiner is persuaded that a Brand and Ho, individually or in combination, fails to disclose or suggest, at least, "establishing data streams with the plurality of transmission endpoints over different protocols via the plurality of data links;" and " wherein the new transmission endpoint supports a protocol different from the different protocols over which the data streams are established with the plurality of transmission endpoints," as recited in amended claim 1 have been fully considered. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.
       
   Applicants argue claims 7, 12 and 18 based on the arguments presented for Claim 1 at page 18 of the remarks. The same explanation is applicable to claims 7, 12 and 18 as mentioned above with respect to claim 1.

Dependent claims 2-6, 8-11, 13-17, 19-22 and 25-26
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s).Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.


Claim Rejections - 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       Claims 1-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brand et al. (US 2015/0088972 A1); and in view of Ho et al. (US 2017/0013065 A1); and further in view of MERRILL et al. (US 2013/0018999 A1).
           Regarding Claim 1, Brand teaches A method, comprising: sending, to a server, a plurality of stream registration requests for streams to stream data ([paragraph 0059, 0084-0085] describes control server receive requests from one of client computers for streaming media items to a particular stream media item data[paragraph 0050, 0071] describes requests from one of client computers for streaming media items includes latency requirement or stream media item at various quality levels (e.g. plurality of stream registration requests)); 
         receiving, from the server, a plurality of stream addresses for a plurality of transmission endpoints ([paragraph 0059, 0092] describes list of available stream media items stored on each of the content server computers and a set of addresses such as uniform resource locators ("URLs") (e.g. stream addresses) for content server computers (e.g. transmission endpoints) [paragraph 0086] describes client computer receiving a set of addresses such as uniform resource locators ("URLs") (e.g. stream addresses) identifying network locations of content server computers (e.g. transmission endpoints)  from control server);  
       with the plurality of stream addresses, establishing a plurality of data links with the plurality of transmission endpoints ([paragraph 0053, 0059, 0182-0183] describes using a set of addresses such as uniform resource locators ("URLs") (e.g. stream addresses), client computer using various network data links (e.g. data links) related to addresses such as uniform resource locators ("URLs") (e.g. stream addresses) connecting to content server computers (e.g. transmission endpoints));       
        Brand still teaches establishing a new data link with a new transmission endpoint according to changing conditions affecting a user equipment and the transmission endpoints ([paragraph 0081, 0113-0114, 0121-0122, 0163, 0165-0167] describes a client computer is connected to a particular content server (e.g. transmission endpoint) and if modifying geolocation attribute of the client computer (e.g. changing condition of user equipment), then the client computer requests data from another content server (e.g. new transmission endpoint) using (e.g. establishing) new network /new route and another network data link (e.g. a new data link) related to address such as uniform resource locator ("URLs")  connecting to another content server computer (e.g. new transmission endpoint) using new network/new rout and network data link).
     Brand fails to teach establishing data streams with the plurality of transmission endpoints over different protocols via the plurality of data links; a plurality of protocol-parameters for the plurality of transmission endpoints; and wherein establishing a new data link with a new transmission endpoint while preserving the same data streams that were established with the plurality of transmission endpoints for streaming the data, wherein the new transmission endpoint supports a protocol different from the different protocols over which the data streams are established with the plurality of transmission endpoints.
       However, In an analogous art relating to data communication over a data channel on a data path Ho taught a plurality of protocol-parameters for the plurality of transmission endpoints ([paragraph 0270] describes client device communicating with receiver devices such as end-points devices (e.g. transmission endpoints) [paragraph 0049,0060] describes communication protocols or other transport protocols [0013, 0107, 0241-0242] communication protocols are  TCP, UDP, SPDY  is an application layer protocol, HTTP and HTTPS protocols and The communication protocol parameters may include one or more of a congestion window size, a block size, an interleaving factor, a port number, a pacing interval, a round trip time, and a timing variability. The communication protocol parameters may include two or more of a congestion window size, a block size, an interleaving factor, a port number, a pacing interval, a round trip time, and a timing variability);
     and wherein establishing a new data link with a new transmission endpoint while preserving the same data streams that were established with the plurality of transmission endpoints for streaming the data ([paragraph 0016, 0058, 0169] describes data communication connection (e.g. data link) between client device and receiver devices such as end-points devices (e.g. plurality of transmission endpoints) [paragraph 0019, 0086, 0091-0093, 0107] describes initiating a new data communication connection (e.g. data link) with new receiver device such as end-points device (e.g. new transmission endpoint)  according to changes in average throughput, latency, etc. (e.g. changing condition) between link on the path between client device and receiver device such as end-points device (e.g. transmission endpoint) while maintaining same information regarding communication sessions (e.g. same data streams), maintaining data characterizing (e.g. previously established for streaming the data) one or more current or previous data communication connections traversing the data channel),        
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Brand to include a plurality of protocol-parameters for the plurality of transmission endpoints, wherein establishing a new data link with a new transmission endpoint while preserving the same data streams that were established for streaming the data as taught by Ho. One ordinary skill in the art would be motivated to utilize the teachings of Brand in the Ho system in order to provide a method for data communication over a data channel includes maintaining data characterizing one or more current or previous data communication connections traversing the data channel and initiating a new data communication connection ([paragraph 0010] in Ho).
       Brand and Ho fails to teach establishing data streams with the plurality of transmission endpoints over different protocols via the plurality of data links; and wherein the new transmission endpoint supports a protocol different from the different protocols over which the data streams are established with the plurality of transmission endpoints.
      However, In an analogous art relating to receiving a request for a distributed service, the distributed service offered by a service provider via a data communications network MERRILL taught establishing data streams with the plurality of transmission endpoints over different protocols via the plurality of data links ([paragraph 0017-0018, 0020, 0023] describes physical connection to user providing streaming services (e.g. data streams) with data centers includes logical endpoints (e.g. plurality of transmission endpoints) over different protocols such as a prescribed interior gateway protocol (IGP), for example Open Shortest Path First (OSPF), Intermediate System-to-Intermediate System (IS-IS) protocol, or Routing Information Protocol (RIP), MPLS label distribution protocol (LDP). border gateway protocol (BGP),link layer protocol (different protocols) via different links such as Ethernet links (e.g., 100 Mbit/sec, Gigabit/sec and above), T1 links, ATM links, or two distinct logical links 30a and 30b etc.);
    wherein the new transmission endpoint supports a protocol different from the different protocols over which the data streams are established with the plurality of transmission endpoints ([paragraph 0034, 0037] describes data center with logical endpoint 28 support MPLS label distribution protocol (LDP) and data center with logical endpoint 32 or 34 support IGP-based routing protocols [paragraph 0022-0024, 0032-0034, 0037] describes a poor placement of a service delivery location relative to the data center with logical endpoint 28 support MPLS label distribution protocol (LDP) of a user requesting a cloud computing service can result in reduced performance or significant delay and 
identify the physical proximity of the data center with logical endpoint 28 and establishing physical connection to user providing streaming services (e.g. data streams) with data center with logical endpoint 32 or 34 support IGP-based routing protocols (e.g. new transmission endpoint supports a protocol different) to provide service).
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Brand/Ho to include establishing data streams with the plurality of transmission endpoints over different protocols via the plurality of data links; and wherein the new transmission endpoint supports a protocol different from the different protocols over which the data streams are established with the plurality of transmission endpoints as taught by MERRILL. One ordinary skill in the art would be motivated to utilize the teachings of Brand/Ho in the MERRILL system in order to provide a prescribed physical topology can be established by link layer protocols and network layer routing protocols overlying the link layer protocols ([paragraph 0003] in MERRILL).

      Regarding Claim 2, the combination of Brand, Ho and MERRILL teaches the method, further comprising, after establishing the plurality of data links with the plurality of transmission endpoints, publishing or consuming data via the transmission endpoints (Brand: [paragraph 0086-0087] describes network data link related to addresses such as uniform resource locators ("URLs") (e.g. stream addresses) and content server computers (transmission endpoints) which hold a copy of the requested stream media item title (e.g. consuming via the transmission endpoints) and control server computer may send to client computer a set of uniform resource locators ("URLs") identifying network locations of content server computers (e.g. transmission endpoints)).

       Regarding Claim 3, the combination of Brand, Ho and MERRILL teaches the method, wherein the conditions affecting the user equipment and the endpoint configuration comprise changes in a location of the user equipment and changes in network topology (Brand: ([paragraph 0121-0122, 0126,] describes a client computer is connected to a particular content server (e.g. transmission endpoint) and if modifying geolocation attribute (e.g. changing location of client computer) of the client computer (e.g. changing condition of user equipment), then the client computer requests data from another content server (e.g. new transmission endpoint) using network data link related to address such as uniform resource locator ("URLs") (e.g. stream address) connecting to another content server computer (e.g. new transmission endpoint) and request same stream data file).

       Regarding Claim 4, the combination of Brand, Ho and MERRILL teaches the method, wherein each of the plurality of transmission parameters comprises the same protocol-specific parameters, or each of the plurality of transmission endpoints comprises different protocol- specific parameters (Ho: [paragraph 0270] describes client device communicating with receiver devices such as end-points devices (e.g. transmission endpoints) [Ho: paragraph 0049,0060] describes communication protocols or other transport protocols [Ho: 0013, 0107, 0241-0242] communication protocols are  TCP, UDP, SPDY  is an application layer protocol, HTTP and HTTPS protocols and The communication protocol parameters may include one or more of a congestion window size, a block size, an interleaving factor, a port number, a pacing interval, a round trip time, and a timing variability. The communication protocol parameters may include two or more of a congestion window size, a block size, an interleaving factor, a port number, a pacing interval, a round trip time, and a timing variability).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Brand to include each of the plurality of transmission parameters comprises the same protocol-specific parameters, or each of the plurality of transmission endpoints comprises different protocol- specific parameters as taught by Ho. One ordinary skill in the art would be motivated to utilize the teachings of Brand in the Ho system in order to provide a new protocol that can reliably deliver data packets over today's Internet ([paragraph 0009] in Ho).

      Regarding Claim 5, the combination of Brand, Ho and MERRILL teaches the method, wherein the plurality of stream registration requests comprise a quality of service requirement or a latency requirement (Brand: [paragraph 0050, 0071] describes requests from one of client computers for streaming media items includes latency requirement or stream media item at various quality levels (e.g. plurality of stream registration requests)).

    Regarding Claim 6, the combination of Brand, Ho and MERRILL teaches the method, wherein the streams comprise a source stream type or a sink stream type (Brand: [paragraph 0054-0055, 0086-0087] describes control server providing stream media item to content servers (transmission endpoints)  and content server computers (transmission endpoints) which consuming and hold a copy of the stream media item (e.g. sink stream type) and control server computer may send to client computer a set of uniform resource locators ("URLs") identifying network locations of content server computers (e.g. transmission endpoints)).

      Regarding Claim 7, Brand teaches a method: receiving, from a user equipment, a plurality of stream registration requests for streams to stream data ([paragraph 0059, 0084-0085] describes control server receive requests from one of client computers for streaming media items to a particular stream media item data[paragraph 0050, 0071] describes requests from one of client computers for streaming media items includes latency requirement or stream media item at various quality levels (e.g. plurality of stream registration requests));
      in response to the plurality of stream registration requests, generating a plurality of transmission endpoints for streaming the data ([paragraph 0059, 0092] describes list of available stream media items stored on each of the content server computers and a set of addresses such as uniform resource locators ("URLs") (e.g. stream addresses) for content server computers (e.g. transmission endpoints) [paragraph 0086] describes client computer receiving a set of addresses such as uniform resource locators ("URLs") (e.g. stream addresses) identifying network locations of content server computers (e.g. transmission endpoints)  from control server); 
  after the plurality of transmission endpoints are generated, sending a plurality of stream addresses ([paragraph 0086] describes control server sending a set of addresses such as uniform resource locators ("URLs") (e.g. stream addresses) identifying network locations of content server computers (e.g. transmission endpoints));
     triggering the user equipment to establish a plurality of data links ([paragraph 0053, 0059, 0182-0183] describes using a set of addresses such as uniform resource locators ("URLs") (e.g. stream addresses), client computer using network data links related to addresses such as uniform resource locators ("URLs") (e.g. stream addresses) connecting to content server computers (e.g. transmission endpoints) [paragraph 0053, 0059, 0182-0183, 0192, 0199] describes  using a set of addresses such as uniform resource locators ("URLs") (e.g. stream addresses), client computer using various network data links (e.g. data links) related to addresses such as uniform resource locators ("URLs") (e.g. stream addresses) connecting (e.g. establishing) to content server computers (e.g. transmission endpoints) over first protocol or second protocol (e. different protocols));    
     Brand still teaches generating a new transmission endpoint according to changing conditions affecting the user equipment and the transmission endpoints ([paragraph 0081, 0113-0114, 0121-0122, 0163, 0165-0167] describes a client computer is connected to a particular content server (e.g. transmission endpoint) and if modifying geolocation attribute of the client computer (e.g. changing condition of user equipment), then the client computer requests data from another content server (e.g. new transmission endpoint) using new network /new route and another network data link (e.g. a new data link) related to address such as uniform resource locator ("URLs")  connecting to another content server computer (e.g. new transmission endpoint) using new network/new route).     
    Brand fails to teach and data streams with the plurality of transmission endpoints over different protocols via the data links according to the plurality of stream addresses and the plurality of protocol-specific parameters; a plurality of protocol-specific parameters for the plurality of transmission endpoint; and wherein generating a new transmission endpoint while preserving the same data streams that were established with the plurality of transmission endpoints for streaming the data, wherein the new transmission endpoint supports a protocol different from the different protocols over which the data streams are established with the plurality of transmission endpoints.
      However, In an analogous art relating to data communication over a data channel on a data path Ho taught a plurality of protocol-specific parameters for the plurality of transmission endpoint ([paragraph 0270] describes client device communicating with receiver devices such as end-points devices (e.g. transmission endpoints) [paragraph 0049,0060] describes communication protocols or other transport protocols [0013, 0107, 0241-0242] communication protocols are  TCP, UDP, SPDY  is an application layer protocol, HTTP and HTTPS protocols and The communication protocol parameters may include one or more of a congestion window size, a block size, an interleaving factor, a port number, a pacing interval, a round trip time, and a timing variability. The communication protocol parameters may include two or more of a congestion window size, a block size, an interleaving factor, a port number, a pacing interval, a round trip time, and a timing variability);
     and wherein generating a new transmission endpoint while preserving the same data streams that were established for streaming the data ([paragraph 0016, 0058, 0169] describes data communication connection (e.g. data link) between client device and receiver devices such as end-points devices (e.g. plurality of transmission endpoints) [paragraph 0019, 0086, 0091-0093, 0107] describes initiating a new data communication connection (e.g. data link) with new receiver device such as end-points device (e.g. new transmission endpoint)  according to changes in average throughput, latency, etc. (e.g. changing condition) between link on the path between client device and receiver device such as end-points device (e.g. transmission endpoint) while maintaining same information regarding communication sessions (e.g. same data streams), maintaining data characterizing (e.g. previously established for streaming the data) one or more current or previous data communication connections traversing the data channel),    
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Brand to include a plurality of protocol-parameters for the plurality of transmission endpoints, wherein establishing a new data link with a new transmission endpoint while preserving the same data streams that were established for streaming the data as taught by Ho. One ordinary skill in the art would be motivated to utilize the teachings of Brand in the Ho system in order to provide a method for data communication over a data channel includes maintaining data characterizing one or more current or previous data communication connections traversing the data channel and initiating a new data communication connection ([paragraph 0010] in Ho).
     Brand and Ho fails to teach data streams with the plurality of transmission endpoints over different protocols via the data links according to the plurality of stream addresses; wherein the new transmission endpoint supports a protocol different from the different protocols over which the data streams are established with the plurality of transmission endpoints.
      However, In an analogous art relating to receiving a request for a distributed service, the distributed service offered by a service provider via a data communications network MERRILL taught data streams with the plurality of transmission endpoints over different protocols via the data links according to the plurality of stream addresses ([paragraph 0017-0018, 0020, 0023] describes physical connection to user providing streaming services (e.g. data streams) with data centers includes logical endpoints (e.g. plurality of transmission endpoints) over different protocols such as a prescribed interior gateway protocol (IGP), for example Open Shortest Path First (OSPF), Intermediate System-to-Intermediate System (IS-IS) protocol, or Routing Information Protocol (RIP), MPLS label distribution protocol (LDP). border gateway protocol (BGP),link layer protocol (different protocols) via different links such as Ethernet links (e.g., 100 Mbit/sec, Gigabit/sec and above), T1 links, ATM links, or two distinct logical links 30a and 30b etc.);
    wherein the new transmission endpoint supports a protocol different from the different protocols over which the data streams are established with the plurality of transmission endpoints ([paragraph 0034, 0037] describes data center with logical endpoint 28 support MPLS label distribution protocol (LDP) and data center with logical endpoint 32 or 34 support IGP-based routing protocols [paragraph 0022-0024, 0032-0034, 0037] describes a poor placement of a service delivery location relative to the data center with logical endpoint 28 support MPLS label distribution protocol (LDP) of a user requesting a cloud computing service can result in reduced performance or significant delay and 
identify the physical proximity of the data center with logical endpoint 28 and establishing physical connection to user providing streaming services (e.g. data streams) with data center with logical endpoint 32 or 34 support IGP-based routing protocols (e.g. new transmission endpoint supports a protocol different) to provide service).
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Brand/Ho to include data streams with the plurality of transmission endpoints over different protocols via the data links according to the plurality of stream addresses and wherein the new transmission endpoint supports a protocol different from the different protocols over which the data streams are established with the plurality of transmission endpoints as taught by MERRILL. One ordinary skill in the art would be motivated to utilize the teachings of Brand/Ho in the MERRILL system in order to provide a prescribed physical topology can be established by link layer protocols and network layer routing protocols overlying the link layer protocols ([paragraph 0003] in MERRILL).

      Regarding Claim 8, the combination of Brand, Ho and MERRILL teaches the method, further comprising: registering the plurality of stream registration requests; and querying locations of the user equipment data (Brand: [paragraph 0059, 0084-0085] describes control server receive requests from one of client computers for streaming media items to a particular stream media item data) (Brand: [paragraph 0050, 0071] describes requests from one of client computers for streaming media items includes latency requirement or stream media item at various quality levels (e.g. plurality of stream registration requests) and control server storing information client computer requirement) (Brand: [paragraph 0106, 0117-0118] describes control server requesting client computer’s location and IP address of client computer).

     Regarding Claim 9, the combination of Brand, Ho and MERRILL teaches the method, further comprising: sending a change request to the user equipment instructing the user equipment to change to a new transmission endpoint; and providing the user equipment with a new stream address and a new protocol-specific parameter for the new transmission endpoint (Brand: [paragraph 0163-0166] describes if a content server computer (e.g. transmission endpoint) goes down then content control server sending information requesting to modify a new address such as uniform resource locator ("URL") (e.g. stream address) for content server computers (e.g. transmission endpoints) and providing closest address such as uniform resource locator ("URL") (e.g. stream address) for content server computers (e.g. transmission endpoint) and stream media item title related to protocol (e.g. protocol specific parameter)).

   Regarding Claim 10, the combination of Brand, Ho and MERRILL teaches the method, further comprising: receiving a request from the user equipment to change to a new transmission endpoint; and providing the user equipment with a new stream address and a new protocol-specific parameter for the new transmission endpoint (Brand: [0121-0122, 0163-0167] describes the client computer requests data from another content server (e.g. new transmission endpoint) using network data link related to address such as uniform resource locator ("URLs") (e.g. stream address) connecting to another content server computer (e.g. new transmission endpoint) and request same stream data file) and providing closest address such as uniform resource locator ("URL") (e.g. stream address) for content server computers (e.g. transmission endpoint) and stream media item title related to protocol (e.g. protocol specific parameter)).

   Regarding Claim 11, the combination of Brand, Ho and MERRILL teaches the method, wherein the streams comprise a source stream type or a sink stream type (Brand: [paragraph 0054-0055, 0086-0087] describes control server providing stream media item to content servers (transmission endpoints)  and content server computers (transmission endpoints) which consuming and hold a copy of the stream media item (e.g. sink stream type) and control server computer may send to client computer a set of uniform resource locators ("URLs") identifying network locations of content server computers (e.g. transmission endpoints)).

     Regarding claim 12, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 12 an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least to send. In the combination, Brand teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least to send (Brand: [paragraph 0174-0175] describes Computer system includes a bus or other communication mechanism for communicating information, and a hardware processor  coupled with bus for processing information, a main memory also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor.  Such instructions, when stored in non-transitory storage media accessible to processor).

      Regarding claims 13-17, these claims contain limitations found within that of claims 
2-6 and the same rationale to rejections are used.
 
      Regarding claim 18, this claim contains limitations found within that of claim 7 and the same rationale to rejection is used except for the claim 18 an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least to receive. In the combination, Brand teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least to receive (Brand: [paragraph 0174-0175] describes Computer system includes a bus or other communication mechanism for communicating information, and a hardware processor  coupled with bus for processing information, a main memory also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor.  Such instructions, when stored in non-transitory storage media accessible to processor).

   Regarding claims 19-22, these claims contain limitations found within that of claims 
8-11 and the same rationale to rejections are used. 

     Regarding claim 25, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 25 A computer program embodied on a non-transitory computer readable medium, said computer program comprising hardware executable instructions which, when executed in hardware, cause the hardware to perform the method according to claim 1. In the combination, Brand teaches A computer program embodied on a non-transitory computer readable medium, said computer program comprising hardware executable instructions which, when executed in hardware, cause the hardware to perform the method according to claim 1 (Brand: [paragraph 0174-0175] describes Computer system includes a hardware processor  coupled with bus for processing information, a main memory also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor. Such instructions, when stored in non-transitory storage media accessible to processor).

    Regarding claim 26, this claim contains limitations found within that of claim 7 and the same rationale to rejection is used except for the claim 25 A computer program embodied on a non-transitory computer readable medium, said computer program comprising hardware executable instructions which, when executed in hardware, cause the hardware to perform the method according to claim 7. In the combination, Brand teaches A computer program embodied on a non-transitory computer readable medium, said computer program comprising hardware executable instructions which, when executed in hardware, cause the hardware to perform the method according to claim 7 (Brand: [paragraph 0174-0175] describes Computer system includes a hardware processor  coupled with bus for processing information, a main memory also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor. Such instructions, when stored in non-transitory storage media accessible to processor).


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Weber et al., US 2014/0267570 A1, methods and systems for assigning a plurality of endpoints of a video conference system to a plurality of encoders located on a server of the video conference system.       
    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                         

/George C Neurauter, Jr./Primary Examiner, Art Unit 2459